          Case 3:17-cv-05806-RJB Document 187 Filed 04/22/19 Page 1 of 1




                      UNITED STATES COURT OF APPEALS                       FILED
                                FOR THE NINTH CIRCUIT                      APR 22 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
In re: THE GEO GROUP, INC.                         No.   19-70014
______________________________
                                                   D.C. No. 3:17-cv-05806-RJB
THE GEO GROUP, INC.,                               Western District of Washington,
                                                   Tacoma
                  Petitioner,
                                                   ORDER
 v.

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF
WASHINGTON, TACOMA,

                  Respondent,

STATE OF WASHINGTON,

                  Real Party in Interest.

Before: O’SCANNLAIN, W. FLETCHER, and WATFORD, Circuit Judges.

         The petition for a writ of mandamus and responses are referred to a merits

panel.

         The request for oral argument is referred to a merits panel.




SM/MOATT
